Citation Nr: 1337278	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, to include whether service connection can be granted. 

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) from March 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a statement dated in September 2012, the Veteran asserted that there was a clear and unmistakable (CUE) error in the denial of his claim.  As the denial is currently on appeal and not yet final, a claim for CUE is premature.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD and depression.

2.  Evidence received since the April 2008 rating decision does raise a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD and/or depression .

3.  The Veteran's contentions as to witnessing deaths, shootings, accidents, or being involved in combat or in fear of hostile or enemy action are less than credible. 

4.  The most probative evidence is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.

5.  In an unappealed April 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.

6.  Evidence received since the April 2008 rating decision does raise a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. 

7.  The earliest clinical evidence of a bilateral hearing loss disability is in 2005, more than 47 years after separation from service. 

8.  The most probative evidence is against a finding that the Veteran's bilateral hearing loss disability is causally related to active service, or a service-connected disability. 


CONCLUSIONS OF LAW

1.  Evidence received since the August 2008 RO decision that denied entitlement to service connection for PTSD and depression, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

2.  The criteria for service connection for an acquired psychiatric disability (however diagnosed), to include PTSD, depression, anxiety, intermittent explosive rage) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Evidence received since the August 2008 RO decision that denied entitlement to service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

4.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in September 2010, January 2011, March 2011, March 2013. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA and private medical records, photographs, and the statements of the Veteran in support of the claims, to include his testimony.  The evidence reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; however, the record does not reflect that this is due to disability, as opposed to age.  In addition, the Veteran has received disability pay in the past; however, it was due to a nonservice-connected back disability.  Thus, the Board finds that it does not have a duty to attempt to obtain SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  The Board, in the decision below, reopens the Veteran's claims, and VA examinations and opinions have been obtained since the last final denials.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained.  

The claims file includes audiology examination reports with opinions of adequate rationale.  The opinions consider the Veteran's hearing upon separation, his history of post service and in service noise exposure, and diagnostic testing.  The Veteran's accredited representative stated at the Board hearing that the August 2011 audiology examination was inadequate because the examiner had stated that there was no threshold shift found between entrance and separation.  The Board acknowledges that the claims file does not include entrance audiology pure tone threshold testing results.  However, as noted by the August 2011 VA examiner, whether or not there is a significant shift in hearing between entrance and exit audiometric testing, normal hearing at separation reflects no evidence of hearing damage due to military noise exposure.  Thus, the August 2011 opinion is adequate.  Moreover, the numerous VA audiology reports, when taken together, also contain adequate rationale supported by the facts of evidence.  Thus, the Board finds that a remand is not warranted for a supplemental opinion. 

With regard to an acquired psychiatric examination, the claims file includes a January 2011 VA examination report which provides an adequate rationale based on the claims file, the Veteran's reported history, and an interview/examination of the Veteran.  In addition, the Board finds, as discussed in more detail below, that the Veteran is less than credible with regard to his claimed stressors and incidents in service.  Thus, another examination would serve no useful purpose as the Veteran has given multiple variations of his stressors, and has already been shown to be less than credible.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection for hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD and Depression 

Historically, in 2008, the RO denied the Veteran's claim for service connection for PTSD and depression because although there was a diagnosis for PTSD, the claimed stressor had not been verified.  

Evidence of record at time of last final denial in April 2008

A July 2007 VA clinical record reflects that the Veteran reported that he was in the Korean war and remembers watching a plane crash, people being shot at, guns going off, mortar rounds going off, "a buddy" killing an entire family in Korea by shooting them with an "itchy trigger finger" and a dog being stolen, killed, and eaten by Korean.  The examiner, Dr. K.B., diagnosed the Veteran with PTSD and major depression. 

An August 2007 VA clinical record reflects that the Veteran reported flashbacks about combat experiences in Korea.  He reported that ever since he came back from Korea, he has had explosive rage.  He was diagnosed with PTSD, major depressive disorder, and intermittent explosive disorder.  The examiner was Dr. K.B.

An October 2007 VA clinical record reflects that the Veteran reported mental health problems that went unaddressed in service.  He reported that his buddy killed an entire Korean family in service and was arrested for it.  He reported that he did not have combat but that he had been stationed at the 38th parallel.  He reported that the Korean Conflict was just over and it was very stressful with a lot of tension.  He reported that he had guard duty and while in service, he had noncombat-related trauma when he had surgery on his lower spine and he could not walk for two weeks and was afraid he would not be able to walk again.  

The examiner found that the Veteran met Criterion A for PTSD because he witnessed the death of others in Korea, and was exposed to danger of personal death or serious injury in Korea.  He was diagnosed with PTSD, major depressive disorder, and intermittent explosive disorder.  The examiner, Dr. J.W., found that it is more likely than not that the Veteran's psychiatric conditions were caused during his military service. 

The claims file includes a January 2008 formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.

In a January 2008 written statement, the Veteran reported the following four stressors:

1. He witnessed an airman (R.B.) drive a vehicle in the winter through a civilians hut and kill five people.
2. In the summer of 1956, he was on guard duty in Korea when an F86 crashed and killed the pilot; he reported that he stopped to help, but that the pilot was dead and there was blood and body parts everywhere.
3. In the winter of 1956, he was in Korea when he watched as an airman ran over his dog.
4. In the spring of 1957, he was in Korea when he watched an MP (military policeman) shoot a Korean in the head and it exploded all over the ground. 

The claim file includes a March 2008 formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.

The Veteran's service personnel records reflect that the Veteran served in Texas in 1954.  He was assigned to Korea from January 23, 1955 to January 19, 1956.

Evidence of record since the last final denial in April 2008

VA clinical records reflect that the Veteran was diagnosed with depression and anxiety (December 2009), worsening depression and anxiety (May 2010), depression, anxiety, and unspecified cognitive impairment (June 2010), and Korean war-related PTSD and cognitive impairment. (June 2010 and December 2010 records by Dr. S.C.)  The claims file also includes a February 2006 psychiatry consult record from Dr. S. C. which was not previously of record.  It reflects a diagnoses of major depression, single episode, moderate severe.  It was noted that the Veteran "appears to be one of many post-MI/cardiac procedure cases."  

March 2011 correspondence from Dr. S.C., contained in the claim file as an electronic clinical record, reflects a summary of the Veteran's treatment.  Dr. S.C. wrote to the Veteran that his "cognitive problems could be a result of your Korean service if it involved diffuse axonal shearing related to blast injury but are also related  to your medical problems.  In any case, these potentiate your preexisting stress intolerance, irritability and anxiety.  My diagnoses remain Depression, NOS; Cognitive Disorder, NOS; and Anxiety, NOS.  As noted above, it is my opinion that the Anxiety, NOS is more likely than not related to your Korean War experience.  If it could be proved that you were exposed to blast injury, your Cognitive Disorder, NOS is likely related in part to your service."   

A March 2011 VA psychiatric evaluation note reflects that the Veteran reported that he was on "bomb duty" in Korea and watched the dropping of bombs.  He recalled a hollow sound in his ears from the blast.

A July 2011 VA clinical record reflects that the Veteran reported that while in Korea, he investigated bomb sites after detonations to report on the accuracy of the bombing runs, but that he was never close enough to feel blast waves or get knocked back by the explosions, because he was located "way up on a hill." 

A January 2011 VA examination report reflects that the Veteran was seen in February 2006 for depression symptoms secondary to physical health issues.  He reported that his main duties in Korea included working as a jet mechanic.  The Veteran reported that the most distressing experience during his service was when his "buddy killed an entire family."  He reported that his friend was driving from one point to another and ran the family down.  Upon further questioning, he reported that his friend drove a two and a half ton truck through a house.  The Veteran reported that he came upon the village after the crash and saw some blood on the truck.  He reported that he did not get out of the vehicle, and never knew if the incident was an accident or if it was on purpose.  He stated that he did not see any dead bodies and was not aware if the people were hurt or killed, or how many people were in the house.  He denied intense fear, helplessness, or horror, but stated that he was shook up for his friend.  The Veteran also reported that another time, he had smelled a very bad smell which was "rotten."  The Veteran listed a third incident in which he stated that he was pulling guard duty at a munitions plant off base and had an eerie feeling that someone could shoot him.  He denied ever experiencing a flashback of his time in Korea.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner stated in pertinent part, as follows:

He is diagnosed with depression and anxiety, [not otherwise specified], with depression symptoms appearing to be somewhat secondary to his decline in physical health and difficulties adjusting to these changes.  Anxiety symptoms primarily appear to be related to his strong irritability.  In general, symptoms are less likely than not a result of his time in the service.  As per his description in the interview, there is no clear cause-and-effect relationship between him now experiencing these symptoms and his time in the service.  This is further supported by the fact that when the veteran was asked about any possible impairment in social or occupational performance related to his time in the service, he could not think of or articulate any impairment that he has experienced as a result of his time in the military.

The claims file includes photocopies of photographs purportedly to be taken in Korea which show buildings, people, and planes.

A December 2011 VA psychiatric note reflects that the Veteran reported that around Christmas is the anniversary of a traumatic event he witnessed in Korea.  A buddy, who was drinking all the time, swerved his jeep and killed a civilian family.  He said his tie rod broke, but the Veteran has never been sure if it was on purpose or not.  

The Veteran testified at the June 2013 Board hearing that there were a "couple of occasions" where he and his buddy were fighting and went through a clay house and came out with weapons.  He testified that the villagers started coming out of their houses with pitchforks and long knives and machetes and he was in fear of his life.  He stated if the Air Police had not come by, he did not know what would have happened.  He also testified that Koreans with weapons jumped on the back of his vehicle.  He testified that he drove to the gate and hit the air brakes causing the Koreans to fly forward and jump out.  He testified that the Air Police shot at the Koreans and he could have been shot through the canvas of the vehicle. (See Board hearing transcript pages 4 and 5).  He testified that these incidents happened in 1954, or "whenever" he was in Korea.  He further testified that he did not know if the individuals were North Koreans because the events were along the 38th parallel and there was still turmoil in that area.  (See Board hearing transcript pages 7 and 8.)

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for PTSD and depression.  The claims file now includes additional alleged stressors, to include being chased by Koreans with pitchforks, long knives, and machetes, and being in fear for his life.  For purposes of reopening a claim, the allegations are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   In addition, there is now a report from Dr. S.C. which provides a positive nexus opinion, from a different examiner than the earlier opinions, between the Veteran's disabilities and service.  Under the low threshold for reopening a previously denied claim the Board finds that the burden to reopen has been met.  Shade, 24 Vet. App. at 110.  Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection is reopened.  

Reopened claim for entitlement to service connection for PTSD and depression now styled as an acquired psychiatric disability, however diagnosed

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for an acquired psychiatric disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in considering the matter because the RO previously essentially reopened and reconsidered the claim on the merits in the August 2011, October 2011, and April 2013 supplemental statements of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran has been diagnosed with various mental health disabilities.  In April 2008, the RO denied the Veteran's claim for entitlement to service connection for PTSD and depression.  In March 2011, the RO denied the Veteran's claim for an acquired psychiatric condition to include major depressive disorder.  In May 2011, the RO denied the Veteran's claim for service connection for an acquired psychiatric condition to include anxiety.  In August 2012, the RO denied service connection for an acquired psychiatric condition to include intermittent explosive disorder.  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.   

The Board finds, based on the evidence of record, that the Veteran is attempting to obtain service connection for an acquired psychiatric disability, however diagnosed.  The clinically diagnosed disabilities have overlapping symptoms in such cases.  Thus, the Board has combined the reopened issue with the issue of entitlement to service connection for an acquired psychiatric disorder currently on appeal into one issue styled as entitlement to service connection for an acquired psychiatric disability; however, diagnosed. 

As noted above, the Veteran has averred numerous stressors.  The Board finds, as discussed in further detail below, that the stressors are not credible, not related to hostile or enemy action, not consistent with the circumstances of the Veteran's service, and/or are not verifiable.  Thus, any diagnosis made based on the alleged stressors is not probative.  

The Veteran has given different accounts as to his buddy killing an entire family.  He has stated that his buddy had an "itchy trigger finger" and shot an entire family killing them all; however, he also stated that his buddy killed an entire family of five by driving a vehicle into their home.  (He has not stated whether this is the same family or a different family.)  He has described the vehicle as a jeep , but has also described it as a two and a half ton truck.  The Veteran has stated he witnessed the deaths, but has also stated that he did not witness the deaths but came upon the scene.  The Veteran has subsequently stated that he was not actually aware how many people were in the home when his buddy "killed" them, or if any of them were actually killed, or if any of them were actually injured.  Moreover, the Veteran denied intense fear, helplessness, or horror at the incident.  There is no objective evidence to support this stressor and the Board finds that it is less than credible based on the entire record, to include the Veteran's inconsistent statements.   

The Veteran has given different accounts, or two versions, involving a dog.  He has stated that a dog was hit by a vehicle driven by an airman, and also stated that a dog was stolen and eaten by a Korean family.  (He has not stated whether this is the same dog or a different dog.)  There is no objective evidence to support either contention and there is no clinical opinion that the Veteran's dog incidents alone are the basis for any acquired psychiatric disability.  Moreover, the Veteran has not averred that he actually witnessed the dog being stolen, killed, and eaten by Koreans, or that he felt threatened by hostile enemy or terrorist action with regard to the dog(s).

The Veteran has stated that he was in the Korean War and that people were being shot at, guns were going off, and mortar rounds were going off.  He has reported flashbacks of combat.  While the Veteran served during wartime in the United States, the Veteran did not serve in Korea until January 1955, more than a year after the armistice was signed.  The evidence is against a finding that Veteran actually served in combat in the Korean war, or in Korea during the war.  The Veteran has subsequently stated that he was not involved in combat or in Korea during the war.  

The Veteran also asserted that he witnessed a plane crash and the dead bloody body of the pilot; he gave the date of this plane crash as the summer of 1956.  The Veteran left Korea and returned to the United States in January 1956.  He remained in the United States until separation from service; thus, he was not in Korea in the summer of 1956.  In addition, he reported that he was on guard duty at the time of the accident; however, his training in service was in aircraft maintenance, not police or guard duty.  The Veteran has also averred that he was working guard duty at a munitions plant and had an eerie feeling that someone could shoot him.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board finds that guard duty is not consistent with the places, types, and circumstances of the Veteran's service.  The Veteran's claims that he had guard duty are less than credible.

The Veteran has reported that the Korean Conflict was "just over" when he was there, and that it was very stressful time with a lot of tension.  The Veteran contends that he was stationed along the 38th parallel.  The Board finds that the evidence is less than credible that the Veteran serviced in an area with "a lot of tension" along the 38th parallel.  Such a location is not consistent with the places, types, and circumstances of the Veteran's service.  The Veteran's service was in the Air Force as an aircraft mechanic.  The Veteran's units were field maintenance units.  The evidence does not reflect that he was stationed with an artillery unit, a police unit, or a unit which would have likely been monitoring the demilitarized zone along the 38th parallel.  There is no credible or objective evidence of record that the Veteran, as an Air Force mechanic, would have been stationed along the 38th parallel.  Moreover, his military service records do not list service in such an area.  

The Veteran has reported that he had noncombat-related trauma when he had surgery on his lower spine and he could not walk for two weeks and was afraid he would not be able to walk again.  The Veteran's only complaints in service with regard to the spinal area involve an abrasion to the back (5 1/2 inches in length) in November 1954 which was cleaned and for which the Veteran was given a tetanus shot, and pilonidal cysts (abscesses in the buttocks area).  The STRs reflect that in March 1955, the Veteran had a pilonidal abscess which was incised and drained.  In May 1955, he had an abscess which was draining.  It was treated with penicillin and hot soaks.  In September 1956, he had a inflamed sinus pilonidal which was excised.  The Veteran was in the infirmary for seven days and released without a physical profile or limitation.  A February 1957 STR reflects a pilonidal sinus for which the Veteran was admitted to the hospital on February 5th and released on February 7th.  A September 1957 clinical record consultation sheet reflects that the Veteran had a pilonidal cyst, which was subsequently scheduled for cystectomy.  The October 1957 post operative examination report (2 1/2 weeks after excision) reflects that the Veteran's buttocks was taped and he was doing "quite well" other than a small area of separation in the scar area.  In sum, the competent credible evidence of record reflects that the Veteran did not have spinal surgery, but minor surgeries for cysts of the buttocks.  The Board finds that any allegations by the Veteran that he suffered trauma to the lower spine and he was afraid he would never walk again are less than credible given the STRs.  Moreover, there is no clinical opinion that the Veteran's pilonidal cysts in service are the basis for an acquired psychiatric disability. 

The Veteran also has stated that in the spring of 1957, he was in Korea when he watched an MP (military policeman) shoot a Korean in the head and that the head exploded all over the ground.  The Veteran was not in Korea in the spring of 1957, or in the spring of 1956, or in 1957 or at all.  There is no objective evidence of record to verify this stressor.  The Board finds it less than credible as the Veteran did not initially mention this stressor in his 2007 clinical evaluations or in his 2011 VA examination.  Notably, he told the 2011 VA examiner that the most distressing event he experienced in service was the possible injury to a family which he did not actually see.  If the Veteran' had witnessed an MP shoot a Korean in the head, it would have been reasonable for him to have mentioned this when first being examined.  

The Veteran has stated that he was on "bomb duty" in Korea and watched the dropping of bombs.  He recalled a hollow sound in his ears from the blast.  Again, this would not be consistent with the Veteran's service as an aircraft mechanic or in Korea more than a year after the fighting ended.  Thus, any diagnosis based on bomb duty or bomb blasts is not probative.  

The October 2007 VA clinical record reflects that the Veteran reported mental health problems that went unaddressed in service.  The Board finds that this statement is less than credible.  The Veteran's November 1957 report of medical history for discharge purposes reflects that the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, nervous trouble of any sort, any drug or narcotic habit, or an excessive drinking habit.  If the Veteran had any mental health problems in service, the Board finds that it would have been reasonable for him to have reported it.  In addition, his STRs note numerous complaints for things such as pilonidal cysts, ganglion on the wrist, perforated ear drum, penile lesion, sprained wrist, skin rash, urethral discharge, and 1st degree sun burn on the back and shoulders; they are negative for any mental health complaints. 

In sum, the Veteran's service in Korea from January 1955 to January 1956 as an aircraft mechanic with field maintenance and/or supply units is not consistent with his contentions that he was involved in fighting, working guard duty, working bomb duty, and being in close proximity to shooting.  Moreover, his broad allegations of fear due to high tensions or having an eerie feeling are not sufficient for a diagnosis of PTSD.  The first DSM-IV criterion for a diagnosis of PTSD requires that the claimant have been exposed to, experienced, witnessed, or been confronted with a traumatic event and responded with intense fear, helplessness, or horror.  Even if the Veteran alleged that he had intense fear, helplessness, or horror upon witnessing an airplane crash, witnessing an MP shoot a Korean, arriving at the scene of the possible injury or death to Koreans in a home, having a dog hit by a car, and having a dog stolen by the Koreans, or any of his other allegations, the Board finds that such alleged incidents are not verifiable and less than credible.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).   

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Dr. K.B. diagnosed the Veteran with PTSD and major depression; however, it was based on the Veteran's less than credible statements that he was in the Korean war and remembers watching a plane crash, people being shot at, guns going off, mortar rounds going off, "a buddy" killing an entire family in Korea by shooting them with an "itchy trigger finger" and a dog being stolen, killed, and eaten by Korean.  Dr. K.B. also diagnosed the Veteran with intermittent explosive disorder after the Veteran reported flashbacks about combat in Korea.  As these allegations have been found less than credible, the diagnoses lack probative value.  

Dr. J.W. found that the Veteran met the criteria for PTSD because the Veteran had witnessed the death of others in Korea, and had been exposed to danger of personal death or serious injury in Korea.  He also found that it is more likely than not that the Veteran's psychiatric conditions were caused during his military service.  As the Veteran' allegations have been found less than credible, the diagnoses lack probative value

Dr. S.C. found that it is more likely than not that the Veteran had an acquired psychiatric disability of anxiety more likely than not related to his Korean war experience.  Again, as the Veteran's allegations have been found less than credible, the diagnoses lack probative value. 

All diagnoses, to include those noted above, which are based on unverified military stressor and less than credible assertions are not probative, and are insufficient to support a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, anxiety, and intermittent explosive disorder.  Moreover, there is no competent credible evidence of record of any head trauma sufficient to cause cognitive impairment.

In conclusion, the Board finds that there is no competent clinical opinion, based on an accurate factual history, that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  thus, service connection is not warranted.  The January 2011 VA examination is against such a finding. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hearing Loss

Historically, the appellant's claim for bilateral hearing loss was denied in an April 2008 rating decision because the Veteran's hearing was normal at separation and there was no evidence of hearing loss manifest within the first year after service. 

Evidence of record at time of last final denial in April 2008

The Veteran's March 1954 report of medical examination for enlistment purposes reflects that his hearing upon whispered voice testing was 15/15, or normal.  His report of medical history reflects no complaints with regard to the ears. 

August 1956 clinical records reflect a perforated left ear drum.  An August 17, 1956 prescription form from Dr. W.G. Johanson reflects that the Veteran had a perforated ear drum while diving and had considerable bleeding.  An August 19, 1956 STR reflects that the patient was swimming when he perforated his left ear drum.  He was treated with penicillin by his family doctor.  He reported for treatment on the 19th due to complaints of pain on the "whole left side of the head."  August 20 and 22, 1956 STRs reflect continued medication.

An October 1956 STR reflects that the Veteran wanted his left ear cleaned out.  Examination showed a partially healed tympanic membrane.  The channel was not dirty or in need of cleaning.

A May 1957 STR reflects that the Veteran reported that his left ear was still aching.  It was noted that the inside of the "ear looks wet but is not draining. Symptoms of no significance.  Only wonders if drum healed.  No perforation seen."  

The Veteran's November 1957 report of medical history for discharge purposes reflects that the Veteran reported past ear trouble of a perforated TM (tympanic membrane) in 1955.  

The Veteran's November 1957 report of medical examination for discharge purposes included audiometric testing.  The record reflects that the Veteran's hearing acuity, upon pure tone audiometric test, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
-5
LEFT
5
-5
10
0
5

Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  Upon conversion, the Veteran's hearing acuity was as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
0
LEFT
20
5
20
10
10

A February 2005 VA clinical record reflects that the Veteran had mild to moderately severe sensorineural hearing loss in the right ear, with normal speech recognition, and mild to moderate sensorineural hearing loss in the left ear with mildly impaired speech recognition.  His tympanic membranes were normal.

The Veteran's military records reflect that he served as an aircraft mechanic.  

In a statement received by VA in June 2007 (VA Form 21-4138), the Veteran asserted that he was stationed in Korea in 1954.  He stated that he broke both ear drums and suffer [sic] hearing loss in both ears.  

A July 2007 mental health note reflects that the Veteran reported that he was in the Korean War.  He reported that he remembers "people being shot at, guns going off, mortar rounds going off."

An August 2007 VA examination report reflects that the Veteran reported that he served as a jet aircraft mechanic.  He reported that he had noise exposure from jet engines and impact wrenches.  He reported that he did not use ear protection.  He reported civilian noise exposure from employment with the City water works company, and exposure to chainsaws, trucks, lawnmowers, and impact wrenches for nine years without ear protection.  He also reported self-employment in cleaning maintenance work for 12 years wherein he was exposed to vacuum cleaners, floor scrubbers, and floor polishers without ear protection.  The Veteran's audiology test reflects mild to moderately severe bilateral sensorineural hearing loss.  The examiner did not review the complete STRs and opined that that at least a portion of the Veteran's current hearing loss is as likely as not due to noise exposure while in the military.  

A November 2007 VA addendum to the August 2007 VA examination report reflects that upon review of the claim file, the examiner opined as follows:

the Veteran's current hearing loss is not due to noise exposure while he was in the military.  Veteran's discharge audiogram showed normal hearing levels bilaterally and they did not meet the criteria for disability according to VA standards.  Veteran has been exposed to loud sounds in his employment by a city and during his self-employment.  Regarding his TM perforation this is a medical issue and has not been diagnosed as due to noise exposure by a MD.  I can say that currently his middle ears (tympanometry and acoustic reflexes) are healthy as the results obtained would not be possible if a perforation did exist.

Evidence of record since the last final denial in April 2008

An October 2010 private record from Paparella Ear Head and Neck Institute, (Dr. O.F.) reflects that the Veteran reported that he was in the military in the 1950s and he was a jet mechanic.  It also reflects that the Veteran reported that he had been in the Korean War.  The Veteran also reported that he had a perforation of the left eardrum as a result of physician manipulation.  It was further noted that the Veteran reported that "[A]fter being discharged from the military, [patient's] occupation did not involve any further noise exposure."  The examiner stated that "[b]ased on comprehensive review of patient's military history and prior medical and hearing exams, it is my medical opinion [sic] that his military noise exposure is directly related to such significant decline in hearing and tinnitus.  I see no other intervening medical probems [sic] that may have led to this current condition."  The record also reflects that the Veteran reported that he was in the Korean war, and that after his discharge from the military, his occupation did not involve any further noise exposure.

A March 2011 VA examination report reflects the Veteran's audiology test results were inconsistent and unreliable.  It was noted that the Veteran's responses to both pure tone and speech stimuli were extremely inconsistent and must be considered unreliable.  

An August 2011 VA reflects the opinion of the examiner that the Veteran's current neuro-sensory hearing loss is not due to military acoustical trauma.  The August 2011 examiner also noted the following:

The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days" (Institute of Medicine).  Current science indicates that the 'understanding of the mechanism and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine).  "The conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individual's without such pre-existing hearing loss" (Institute of Medicine).  Therefore, if hearing is normal upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to Current is due to noise exposure between the times of discharge to current.  This literature supports this assessment even if a significant shift in hearing is found between entrance and exit audiometric testing.

A January 2012 VA examination report reflects that the Veteran's hearing loss is less likely as not due to military noise exposure and not likely due to a service-related eardrum perforation.  The examiner noted that the Veteran's current hearing loss pattern is not consistent with hearing loss from a conductive pathology, such as a perforated eardrum.  The examiner noted that there are no air/bone gaps in the testing.  The examiner also noted that due to the delay in onset of hearing loss, the loss is more likely due to general aging and noise exposure in the Veteran's civilian life.  

An October 2012 VA examination report reflects that the Veteran had "normal looking eardrums at the time of his exam and normal tympanometry, indicating normal eardrum function.  His hearing loss pattern is consistent with sensorineural (permanent inner ear) hearing loss.  Due to the delay in onset of hearing loss, the loss is more likely due to general aging and noise exposure in the vet's civilian life."  The examiner also noted that given that there is no evidence of any tympanic membrane perforation, it is not likely (less than 50/50 probability) that his hearing loss is aggravated by such. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability.  The private October 2010 record from Parapella Ear Head and Neck Institute, (Dr. O.F.) reflects the opinion of the examiner that the Veteran's hearing loss is due to military service.  Under the low threshold for reopening a previously denied claim, the opinion of Dr. O.F. is sufficient for purposes of reopening the claim.  Shade, 24 Vet. App. at 110.  Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection are reopened.  

Reopened Bilateral Hearing Loss Disability

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral hearing loss disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in considering the matter because the RO previously essentially reopened and reconsidered the claim on the merits in the March 2011 rating decision, and the August 2011 and April 2013 supplemental statements of the case.  Hickson, 23 Vet. App. at 294; Bernard, 4 Vet. App. at 394.  

The Veteran avers that he has bilateral hearing loss disability as a result of active service, to include a perforated left ear drum.  An essential element of a claim for service connection is evidence of a current disability.  An August 2007 VA examination report reflects that the Veteran's hearing acuity, upon pure tone audiometric test, was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
60
60
60
LEFT
15
20
50
55
55

Thus, the Veteran has a bilateral hearing loss disability for VA purposes, and this element has been met.  

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran's service personnel records reflect that he served as an aircraft mechanic.  His STRs also reflect that the Veteran had a perforated left ear drum due to swimming while in service.  The Board finds that some acoustic trauma and some physical trauma is consistent with the Veteran's service.  

In a statement received by VA in June 2007 (VA Form 21-4138), the Veteran asserted that he had broken both ear drums in service; the competent objective evidence of record is against a finding of a right ear drum perforation in service.  The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's subsequent statements, made more than four decades later and for compensation purposes.  In addition, the Board notes that the Veteran only noted left ear drum perforation in his statements to private and VA examiners.  The Board finds that the credible evidence reflects left ear drum perforation in service, and is against a finding of right ear drum perforation in service.  In addition, the Veteran has asserted that he was in the Korean War and subject to guns going off and mortar rounds going off.  The Veteran entered service in April 1954.  As noted above he was in Korea from January 1955 to January 1956 with a maintenance unit.  The armistice was in July 1953. The evidence of record is against a finding that the Veteran served in the Korea during the Korean War.  

A third element necessary for a claim for service connection is continuity of symptomatology in certain cases, or competent credible nexus between an in-service injury or disease and the current disability.  The Board finds, for reasons noted below, that this element has not been met.

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  While the Veteran complained of a perforated left ear drum on numerous occasions in service (i.e. August 1956, October 1956, and May 1957); those complaints dealt with pain and are negative for hearing difficulty.  The May 1957 STR reflects that the Veteran's symptoms were of no significance.  The Veteran's November 1957 report of medical history for discharge purposes reflects that the Veteran reported ear trouble of an earlier perforated ear drum; however, it is negative for complaints of hearing difficulty.  The Board finds that if the Veteran were experiencing hearing loss in service, it would have been reasonable for him to have noted it when he noted the pain in the left ear. 

As noted above, the Veteran's November 1957 report of medical examination for discharge purposes reflects that the Veteran's hearing acuity, when converted, was as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
0
LEFT
20
5
20
10
10

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran had normal hearing upon separation.

The Veteran separated from service in November 1957.  The earliest clinical evidence of hearing loss is in 2005, more than 47 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

As noted above, an August 2007 VA examination report reflects that the Veteran reported in service noise exposure to jet engines and impact wrenches.  Notably, upon separation, he had normal hearing despite such exposure.  The Veteran also reported post service civilian noise exposure from employment with a city water works company, exposure to chainsaws, trucks, lawnmowers, and impact wrenches for nine years without ear protection and as well as his self-employment in cleaning maintenance work for 12 years with exposure to vacuum cleaners, floor scrubbers, and floor polishers without ear protection.  The November 2007 VA addendum to the VA examination report reflects that upon review of the claim file, it was the opinion of the examiner that the Veteran's current hearing loss is not due to noise exposure while he was in the military.  The Board acknowledges that in the original August 2007 report, the examiner stated that there were no audiologic test results upon separation, thus, a portion of the Veteran's hearing loss a portion of the Veteran's current hearing loss is as likely as not due to noise exposure while in the military.  However, upon subsequent review of the separation hearing examination reports, the examiner provided a more probative opinion that it is less likely than not that the Veteran's hearing loss is due to service. 

An August 2011 VA reflects the opinion of the examiner that the Veteran's current neuro-sensory hearing loss is not due to military acoustical trauma.  The August 2011 examiner provided a thorough rationale for the opinion, as noted above.  

The January 2012 VA examination report also reflects that the Veteran's hearing loss is less as likely as not due to military noise exposure and not likely due to a service-related eardrum perforation.  Again, the examiner provided a thorough rationale.  

The October 2012 VA examination report also reflects that the Veteran had "normal looking eardrums at the time of his exam and normal tympanometry, indicating normal eardrum function.  Thus, the Veteran's hearing loss was not likely (less than 50/50 probability) aggravated by a service-connected disability of a perforated tympanic membrane. 

The Board has considered the October 2010 private record from Paparella Ear Head and Neck Institute, (Dr. O.F.) but find that it is less probative than the VA opinions, because it relies on unsupported and less than credible history.  First, Dr. O.F. incorrectly noted that the Veteran had been in the Korean War.  Second, and importantly, it reflects that Dr. O.F. was of the opinion that the Veteran's post service occupation did not involve any further noise exposure.  This is contrary to the evidence that the Veteran had extensive noise exposure without hearing protection as noted in the 2007 records.  As the opinion was based on a less than accurate factual history it is not probative.  The Board also notes that the report reflects that the Veteran stated that his left ear drum was perforated as a result of physician manipulation.  The STRs and private records in service reflect it was due to swimming/diving.

Contrary to the private opinion of Dr. O.F., the VA opinions are based on a correct factual basis and provide adequate rationale, to include citing to references.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board finds that any statement by the Veteran that he has hearing loss since service is less than credible when considered with the Veteran's audiology testing upon separation, and his lack of hearing loss complaints upon separation.  In addition, the Board notes that the Veteran filed s claim in 1975 for his pilonidal cyst and perforated ear drum but did not specifically file for hearing loss.  In support of his claim, the Veteran noted that he had received treatment for his tympanic membrane.  A May 1975 clinical record reflects that the Veteran reported that ever since service, "when the wind hits [the ear], he gets pain in the ear."  No hearing loss was reported or noted.   The Board find that if the Veteran had hearing loss in 1975, more than 15 years after separation, it would have been reasonable for him to have noted it when he sought treatment for left ear pain.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  To this extent, the Board finds that the Veteran is competent to report that he has current difficulty with hearing.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the presence of a hearing loss more than four decades after separation from service, with normal hearing upon separation, and with acoustic trauma post service.  The Veteran has not been shown to have the experience, education, or training necessary to render a competent etiology opinion as to such.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a probative, competent credible clinical nexus opinion or credible continuity of symptomatology from service.  

In the present claim, the most competent evidence of record is against a finding that the Veteran has had a hearing loss disability due to, or aggravated by, active service, and/or a perforated ear drum.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and depression, the appeal is allowed to this extent.

Entitlement to service connection for an acquired psychiatric disability (to include PTSD, depression, major depressive disorder, anxiety, and/or intermittent explosive disorder) is denied.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is allowed to this extent.

Entitlement to service connection for bilateral hearing loss disability is denied.




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


